CHASE, Circuit Justice.
The agency created by the plaintiff in the defendant was not terminated by the status of war. It continued with all its rights, duties, and obligations. It is for the jury to say whether this agency, authorized the defendant to compromise this debt under the circumstances, and to recover payment of it in Confederate currency. If they find that defendant had such authority, then they must find the value of such currency, when defendant received it in gold, and render their verdict for the plaintiff for such amount. The order of the hustings court of Richmond, ordering and authorizing defendant to invest the funds of the plaintiffs in his hands, they being citizens of a state adhering to the United States residing there, can not be recognized by this court, because it is an act in derogation of the rights of persons beyond the jurisdiction of the de facto government of Virginia, of *977which that court was a constituent part, and because it is an act, the tendency and effect of which is to sustain the course of the Confederate government and aid it in its struggle against the United States. Ordinary acts of government relating to marriage contracts, conveyances, wills, &c., done by the de facto government, will be sustained and enforced by the federal courts; but such acts as the one in question can not be.
[NOTE. In time of war, contracts directly or indirectly made with persons within the enemy’s territory are void. U. S. v. Lapene, 17 Wall. (84 U. S.) 601; Filor v. U. S., 3 Ct. Cl. 25: Seholefield v. Eiehelberger, 7 Pet. (32 U. S.) 586. But a contract made when both parties are within the hostile lines is lawful. Cra-mer v. U. S., 6 Ct. Cl. 381; Montgomery v. U. S.. 15 Wall. (82 U. S.) 395, affirming 5 Ct. Cl. 648; U. S. v. Grossmayer, 9 Wall. (76 U. S.) 72, reversing 4 Ct. Cl. 1. Civil war doe» not terminate an agency established prior thereto by residents respectively of the hostile sections (Anderson v. Bank, Case No. 354; Douglas v. U. S., 14 Ct. Cl. 1); and the principal may accept the beneficial acts of the agent (Mayer v. U. S.. 3 Ct. Cl. 2491. See Quigley v. U. S., 13 Ct. Cl. 367. See, also, Stoddart v. U. S., 4 Ct. Cl. 511, to the effect that war suspends the relation.
TAn investment of trust funds in Confederate securities, although by order of a court, is illegal, and does not relieve the depositor from liability. Horn v. Lockhart, 17 Wall. (84 U. S.) 570; Head v. Starke, Case No. 6,293; Mi-con v. Lamar, 1 Fed. 14; Van Epps v. Walsh, Case No. 16.850. The courts of the Confederate States had no jurisdiction to affect the rights of citizens residing in loyal states. Livingston v. Jordan, Id. 8,415: Cuyler v. Fcrrill, Id. 3,523; Hickman v. Jones, 9 Wall. (76 U. S.) 197. And see French v. Tumlin, Case No. 5,-104; Ketehum v. Buckley, 99 Ü. S. 188.]
The jury found for the plaintiff the value of the Confederate currency in gold at the time of its receipt, and' the court ordered the judgment to be entered generally for the amount so found.